Citation Nr: 1035186	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether there was clear and unmistakable evidence (CUE) in the 
November 2004 RO decision that determined that the Veteran had 
not perfected a timely appeal regarding the assignment of a 50 
percent initial rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from April 1969 to 
July 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge, sitting at the RO in May 2010.  
The claim was held open an additional 30 days for submission of 
additional evidence.  A transcript of the hearing is associated 
with the claims file.


FINDING OF FACT

The Veteran has not specifically identified any prior rating 
decision that contains CUE, and has not alleged specific errors 
of fact or law in any prior final rating decision that would 
amount to CUE, if conceded.


CONCLUSION OF LAW

The Veteran has failed to raise a valid claim of CUE in any RO 
decision.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.105 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and assist 
imposed by the VCAA are not applicable where CUE is claimed, in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 
407 (2002)).  As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA adjudicative 
process.  A litigant alleging CUE is not pursuing a claim for 
benefits, but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the 
burden of establishing such error on the basis of the evidence 
then of record.  Id.  

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2009).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the evidence necessary to establish the benefit 
sought was discussed.  The Veteran was specifically asked to 
provide any correspondence in his possession that might support 
his claim.  Moreover, the file was held open an additional 30 
days so that the Veteran could submit such evidence.  Such 
actions comply with 38 C.F.R. § 3.103 (2009).

II.  Analysis

Factual Background

The Veteran filed his initial claim seeking service connection 
for PTSD in August 1994.  That claim was denied, and the Veteran 
perfected an appeal of that denial.  Ultimately, before a Board 
decision was reached, in a December 2002 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
rating, effective August 10, 1994.  

In January 2003, the Veteran disagreed with the 50 percent 
rating, and the RO issued a statement of the case in May 2003.  
The Veteran was instructed that he must perfect the appeal by 
submitting a VA Form 9 or equivalent.  In July 2003, the Veteran 
filed a VA Form 21-4138 identifying evidence in support of an 
increased rating, and providing releases for the RO to obtain 
that evidence.  The RO obtained the evidence specified, and 
issued a supplemental statement of the case in March 2004.  The 
Veteran was specifically informed that he had 60 days from the 
date of the letter (March 19, 2004) to perfect his appeal by 
submitting a VA Form 9 or equivalent.  The Veteran's 
representative requested a 90 day extension via VA Form 21-4138, 
filed May 4, 2004.  The RO responded by letter dated June 28, 
2004 that his request was granted, and that he must perfect the 
appeal within 90 days of March 19, 2004.  In a VA Form 21-4138, 
dated as signed on August 13, 2004, and stamped as received at 
the RO on August 23, 2004, the Veteran's representative 
identified additional evidence to obtain.  The RO responded by 
letter dated November 24, 2004 that the time for perfecting the 
appeal had since expired, and that the August 2004 request would 
therefore be treated as a new claim.  The RO then obtained the 
evidence identified by the Veteran, and in a March 2005 decision, 
the RO granted an increased 100 percent rating, effective August 
23, 2004.  The Veteran appealed the effective date assigned for 
the 100 percent rating.  

In a December 2008 decision, the Board granted an earlier 
effective date for the assignment of a 100 percent rating of 
November 21, 2003, but denied entitlement to any rating higher 
than 50 percent for the period August 10, 1994 through August 22, 
2004.  In a January 2007 rating decision, the RO implemented the 
Board's decision regarding the effective date.  

In February 2007, the Veteran submitted a VA Form 21-4138 
claiming retroactive compensation benefits based on clear and 
unmistakable error.  He identified an appeal filed in 1994.  He 
asserted that the postmark date of his August 2004 VA Form 21-
4138 should control as to the date of receipt.  The claim was 
denied in October 2008, and the present appeal followed.  

Discussion

The Board notes initially that, to the extent that the Veteran's 
February 2007 CUE claim might be interpreted as a notice of 
disagreement with the January 2007 rating decision implementing 
the Board's allowance of an earlier effective date of November 
21, 2003, such assertion must fail.  The effective date was 
determined by a final Board decision, which specifically denied 
any rating higher than 50 percent prior to November 21, 2003.  
The January 2007 RO decision simply implemented that decision.  
In light of the final Board decision, the Veteran's only options 
were to appeal the Board decision to the United States Court of 
Appeals of Veterans Claims (Court), which he did not do, to file 
a CUE motion with the Board regarding its December 2008 decision, 
which he has not done but still may, or to file a CUE claim 
regarding a prior RO decision.  To the extent that the February 
2007 claim might be interpreted as a freestanding claim for an 
earlier effective date, such are expressly prohibited.  See 
Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  To hold otherwise would 
vitiate the rule of finality, which was expounded upon in Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

Turning to the matter of CUE in a prior RO decision, the Board 
notes that failure to identify the dates of the RO decisions 
being collaterally attacked, where multiple decisions have been 
rendered, renders a pleading of CUE insufficient.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 275 (1994).  Here, the Veteran did not 
specifically identify a decision of the RO that contained CUE; 
however, his reference to his 1994 claim, and the RO's 
determination that he had not perfected an appeal, leaves no 
ambiguity as to the determination at issue.  The November 2004 
letter decision is the only RO decision regarding failure to 
perfect an appeal.  

Accordingly, the law and regulations provide that previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and amended.  
A finding of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

In determining whether a prior determination involves CUE, the 
Court has established a three-prong test.  The three prongs are: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more than 
simple disagreement on how the facts were weighed or evaluated), 
or the statutory/regulatory provisions extant at that time were 
not correctly applied; (2) the error must be "undebatable" and of 
the sort which, if it had not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind 
of error in fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the RO, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is accepted, 
if it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law 
that existed at the time of the prior adjudication.  Baldwin v. 
West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of 
validity that attaches to a final decision, and when such a 
decision is collaterally attacked the presumption becomes even 
stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed on a claimant who seeks to 
establish prospective entitlement to VA benefits.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

The Veteran's assertion of CUE in this case, as set forth in his 
claim, is that the postmark date should have been taken into 
account as to the date of receipt of the VA Form 21-4138.  At the 
hearing, the Veteran testified as to the postmark date versus the 
date recorded by the RO.  However, the actual basis for the 
denial is not the date of receipt of the VA Form 21-4138, but 
that a VA Form 9 or equivalent had not been received.  In 
essence, the RO did not take issue with the date of receipt, but 
found that the VA Form 21-4138 identifying additional evidence 
did not meet the requirements of a substantive appeal, and thus, 
a valid substantive appeal had never been received.  

The Board notes that, at the time of the November 2004 decision, 
as well as today, the governing legal authority provided, in 
pertinent part, that a substantive appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating to 
errors of fact or law made by the agency of original jurisdiction 
in reaching the determination, or determinations, being appealed.  
The Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, but 
the Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  See 38 C.F.R. § 20.202 (2009).

Thus, even if the Veteran's assertion of error regarding the date 
of receipt of the VA Form 21-4138 were conceded, this is not 
pertinent to the reason for denial, and thus does not constitute 
a valid assertion of CUE.  

To raise CUE there must be some degree of specificity as to what 
the alleged error is and persuasive reasons must be given as to 
why the result would have been manifestly different.  Crippen v. 
Brown, 9 Vet. App. 412 at 420 (1996); Fugo, 6 Vet. App. at 44.  

On his notice of disagreement, the Veteran simply asserted that 
the evidence he identified and submitted shows that PTSD 
negatively affected his life and ability to function since his 
discharge in 1970.  However, this does not relate to any 
determination made by the RO in November 2004.  Moreover, it 
amounts to a dispute as to how the evidence was evaluated or the 
weight of probative value attached to the evidence by the RO in a 
prior (unidentified) decision.  Simply to allege CUE on the basis 
that previous adjudications improperly weighed and evaluated the 
evidence, or failed to apply the benefit-of-the-doubt doctrine, 
or failed to give reasons and bases, can never rise to the 
stringent definition of CUE.  "Broad-brush" allegations of 
"failure to follow the regulations" or "failure to give due 
process" are also insufficient.  See Fugo, 6 Vet. App. at 44.

Similarly, on his VA Form 9, the Veteran disputed the RO's March 
2005 determination as to the appropriate effective date for the 
100 percent rating.  However, he did not identify any error of 
law or fact that, if conceded, would amount to CUE.

Based on the Veteran's failure to identify the type of error that 
could potentially be considered CUE, a claim of CUE in prior 
rating decisions has not been pled with sufficient specificity to 
raise a valid claim.  In essence, the Veteran has not pointed to 
an error of fact or any error in the application of the law that 
would compel the conclusion that the result would have been 
manifestly different but for the error.

If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the Veteran is only asserting 
disagreement with how the VA evaluated the facts before it, if 
the Veteran has only alleged a failure on the part of VA to 
fulfill its duty to assist, or if the Veteran has not expressed 
with specificity how the application of cited laws and 
regulations would dictate a "manifestly different" result, the 
claim should be dismissed without prejudice because of the 
absence of legal merit or lack of entitlement under the law.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003); Luallen, 8 Vet. 
App. 92; Caffrey, 6 Vet. App. at 384.  This is the situation 
here.  


ORDER

The appeal regarding whether there was CUE in the November 2004 
RO decision that determined that the Veteran had not perfected a 
timely appeal regarding the assignment of a 50 percent initial 
rating for PTSD is dismissed without prejudice.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


